DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the ball launcher” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “said ball quality detector” in line 2. There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claims 9 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Part Number 4 (listed in applicant’s specification as the “ball”) is not shown in applicant’s drawings.  
Part Number 8 (listed in applicant’s specification as the “ball gate”) is not shown in applicant’s drawings.  
Part Number 15 (listed in applicant’s specification as the “through hole”) is not shown in applicant’s drawings.
Part Number 18 (listed in applicant’s specification as the “ball speed detection device”) is not shown in applicant’s drawings.
Part Number 21 (listed in applicant’s specification as the “vertical feeding tube”) is not shown in applicant’s drawings.
Part Number 22 (listed in applicant’s specification as the “feeding tube inlet”) is not shown in applicant’s drawings.
Part Number 40 (listed in applicant’s specification as the “an inner portion of the roulette wheel”) is not shown in applicant’s drawings.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-19 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because the claim does not contain a reference to a claim previously set forth (claim 14 is dependent on claim 14).  
  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The recitation in claim 11 of “a drive unit” .
The recitation in claim 12 of “a pulsed signal” is not disclosed in applicant’s specification.
The recitation in claim 12 of “positional limit switches” is not disclosed in applicant’s specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  
The recitation in claim 7, line 1 of “ball launcher as set forth in claim 5” should be changed to --The ball launcher as set forth in claim 5--.  
 The recitation in claim 14, line 3 of “an/or decrease” should be changed to --and/or decrease--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (20080132315) in view of Cicognani (20050217208).

 	Regarding claim 1, Fisher (Figures 1-23) teaches the ball launcher for launching a ball into a roulette playing area, comprising at least one launch tube (Fig. 2, Part No. 22) (Para. 0061), and a ball gate (Fig. 2, Part No. 30) for gating the ball into the launch tube (22), said ball gate includes a ball shuttle (30) adapted to be moveable from at least one ball-receiving station (20) to said at least one launch tube (Fig. 2, Part No. 22) to transport the ball from the ball-receiving station (20) to said at least one launch tube (22). 
 	Fisher does not teach said ball shuttle is adapted to move to a reject ball station in response to a reject ball signal to transport any ball to be replaced to said reject-ball station instead of said at least one launch tube.  
 	Cicognani (Figures 1-5) teaches said object shuttle (Fig. 3, Part No. 6) is adapted to move to a reject object station (86) in response to a reject object signal to transport any object to be replaced to said reject-object station instead of said at least one launch tube (92) (Para. 0087).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Fisher with said ball shuttle is adapted to move to a reject ball station in response to a reject ball signal as taught by Cicognani as a means of moving defective objects to a reject station (Cicognani: Para. 0087). 


 	Regarding claim 3, the modified Fisher (Figures 1-23) teaches the ball launcher for launching a ball into a roulette playing area, comprising at least one launch tube (Fig. 2, Part No. 22) (Para. 0061), and a ball gate (Fig. 2, Part No. 30) for gating the ball into the launch tube (22). 
 	The modified Fisher does not teach a ball quality detector for detecting ball quality and issuing said reject ball signal upon detection of a ball having a quality selected from the group consisting of defective, polluted, unknown quality or combinations thereof. 
	Cicognani (Figures 1-5) teaches an object quality detector (Fig. 1, Part No. 71) for detecting object quality and issuing said reject object signal upon detection of a object having a quality selected from the group consisting of defective, polluted, unknown quality or combinations thereof (Para. 0087).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fisher with a ball quality detector for detecting ball quality and issuing said reject ball signal as taught by Cicognani as a means of providing an indication of a defective object so that the object is moved to a reject station (Cicognani: Para. 0087). 

 
	Regarding claim 8, the modified Fisher (Figures 1-23) teaches the ball launcher for launching a ball into a roulette playing area, comprising at least one launch tube (Fig. 2, Part No. 22) (Para. 0061), and a ball gate (Fig. 2, Part No. 30) for gating the ball into the launch tube (22). 
 	The modified Fisher does not teach said ball shuttle includes a shuttle rotor having a ball-receiving seat and being rotatably supported about a shuttle rotor axis; at least one of: said ball-receiving seat, an opening of said at least one launch tube, said at least one ball receiving station and said reject ball station are positioned on a circular path around said shuttle rotor axis.  
	Cicognani (Figures 1-5) teaches said object shuttle includes a shuttle rotor (Fig. 3, Part No. 6) (Para. 0073) having an object-receiving seat (Fig. 3, Part No. 66) (Para. 0078-0079) and being rotatably supported about a shuttle rotor axis; at least one of: said object-receiving seat (66), an opening of said at least one launch tube, said at least one object receiving station and said reject object station are positioned on a circular path around said shuttle rotor axis (See fig. 3).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fisher with said ball shuttle includes a shuttle rotor having a ball-receiving seat and being rotatably supported about a shuttle rotor axis as taught by Cicognani as a means of providing a rotary drum to feed objects along a feeding path (Cicognani: Para. 0073). 


	Regarding claim 9, the modified Fisher (Figures 1-23) teaches the ball launcher for launching a ball into a roulette playing area, comprising at least one launch tube (Fig. 2, Part No. 22) (Para. 0061), and a ball gate (Fig. 2, Part No. 30) for gating the ball into the launch tube (22). 
 	The modified Fisher does not teach said shuttle rotor axis is substantially horizontal, said reject ball station is positioned in or below a horizontal plane containing said shuttle rotor axis, said at least one ball receiving station for receiving a new ball from a ball storage or a used ball from the playing area is positioned in or above said horizontal plane containing said shuttle rotor axis. 
	Cicognani (Figures 1-5) teaches said shuttle rotor axis is substantially horizontal,  said reject object station (Fig. 3, Part No. 86) is positioned in or below a horizontal plane containing said shuttle rotor axis, said at least one object receiving station (53) for receiving a new object from a object storage or a used object from the playing area is positioned in or above said horizontal plane containing said shuttle rotor axis (See fig. 3) (Para. 0087).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Fisher with said reject ball station is positioned in or below a horizontal plane containing said shuttle rotor axis as taught by Cicognani as a means of positioning a reject station below a rotary shuttle so that rejected objects fall into the reject station (Cicognani: Para. 0087). 

Allowable Subject Matter
Claims 2, 4-7, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Shelburn (20130214486), Kido (20100124966), Fisher (20080132315), Cicognani (20050217208)) does not teach the recitation in claim 2 of “said ball shuttle is adapted to be movable to a first ball-receiving station for receiving a used ball coming from the playing area, and to a second ball receiving station for receiving a new ball from a ball storage connectable to said second ball receiving station, wherein, in response to said reject ball signal, the ball shuttle is adapted to move from said first ball receiving station to said reject ball station to sort out said ball to be replaced, and to move from said reject ball station to said second ball receiving station for receiving a new ball from said ball storage, and to move from said second ball receiving station to said at least one launch tube to gate the new ball into said at least one launch tube,” and the recitation in claim 13 of “an airflow generator for generating an airflow through said launch tube is connectable to a pair of launch tubes defining different launching directions, wherein said ball shuttle is adapted to be moveable from said at least one ball-receiving station between said pair of launch tubes to each of said pair of launch tubes4Attorney Docket No.: N2018P994WOUS to transport the ball from the ball-receiving station to one of said launch tubes.”
 
Allowable Subject Matter
Claims 14-19 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art (Shelburn (20130214486), Kido (20100124966), Fisher (20080132315)) does not teach the recitation in claim 14 of “the airflow generated by said airflow generator is controlled by an airflow controller adapted to increase an/or decrease and/or reverse airflow and/or to cause airflow in a direction opposite to the ball moving direction, thereby increasing or decreasing ball speed and/or ball spin.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711